Case 1:18-cr-00433-LDH-RLM Document 20 Filed 03/26/19 Page 1 of 16 PageID #: 41




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF NEW YORK



    UNITED STATES OF AMERICA       |               18 CR 433 (JW)
                                   |
                                   |               The Hon. Jack Weinstein
    v.                             |
                                   |
    STANISLAW PSZENICZNY,          |
                                   |
              Defendant.           |
    ______________________________ |




    DEFENDANT STANISLAW PSZENICZNY’S MEMORANDUM OF
    LAW IN SUPPORT OF MOTION TO DISMISS THE INDICTMENT




                                             David Cohen
                                             Cohen Forman Barone
                                             950 Third Ave., 11th Flr
                                             New York, New York 10022
                                             (212) 766-9111
                                             david@cfblaw.com
Case 1:18-cr-00433-LDH-RLM Document 20 Filed 03/26/19 Page 2 of 16 PageID #: 42




                                     Introduction

          Stanislaw Pszeniczny is charged with one count of being a non-citizen

    in the United States after having been previously removed and deported in

    violation of Section 1326, title 8, of the United States Code (“U.S.C.”).

    He moves to dismiss the indictment pursuant to 8 U.S.C. §1326(d),

    Federal Rule of Criminal Procedure 12(b)(2), and the Fifth and Sixth

    Amendments to the U.S. Constitution.

          First, the Immigration Judge (“IJ”) lacked jurisdiction to enter an order

    of removal against Mr. Pszeniczny. For an IJ to have jurisdiction over a

    removal proceeding, the proceeding must have been commenced through the

    filing of a suitable notice to appear. See 8 C.F.R. §1003.14(a) (“Jurisdiction

    vests, and proceedings before an Immigration Judge commence,” only upon

    the filing of a notice to appear with the immigration court). Here, however,

    the “notice to appear” did not confer jurisdiction onto the IJ because it did

    not specify the date and time where the removal hearing would occur—it

    merely stated that the hearing would occur at a date and time “[t]o be set”.

    See NTA at Exhibit A.

          The Supreme Court has recently held that “[a] putative notice to

    appear that fails to designate the specific time or place of the noncitizen’s
Case 1:18-cr-00433-LDH-RLM Document 20 Filed 03/26/19 Page 3 of 16 PageID #: 43




    removal proceedings is not a ‘notice to appear . . . .’” because the omission of

    date, time or place information “deprive[s] the notice to appear of its

    essential character.” Pereira v. Sessions, 2018 WL 3058276, at *7, *8, *10

    (2018). The putative notice to appear filed in Mr. Pszeniczny’s case,

    therefore, did not give the IJ jurisdiction. This means that Mr. Pszeniczny’s

    physical removal from the United States was unlawful, and the indictment

    must be dismissed.




                              Factual Background

          On June 4, 1996, Stanislaw Pszeniczny was admitted to the United

    States as a lawful permanent resident. On February 12, 1997, an indictment

    was filed in the United States District Court, Northern District of New York

    (“NDNY”), alleging that on January 16, 1997 he violated 8 U.S.C.

    §1324(a)(1)(A)(ii) because he assisted a non citizen to unlawfully enter the

    United States. See Indictment at Exhibit B.

          Mr. Pszeniczny appeared before the Honorable Lawrence E. Kahn in

    the NDNY on March 21, 1997. He pleaded guilty to the one count listed in

    the February 12 indictment. See plea transcript at Exhibit C. He was

    sentenced to three years of supervised release on June 24, 1997. See


                                           3
Case 1:18-cr-00433-LDH-RLM Document 20 Filed 03/26/19 Page 4 of 16 PageID #: 44




    sentencing transcript and judgment of conviction and sentence at Exhibit D.

    After leaving court on the day of his sentence, legacy Immigration and

    Naturalization Services (“INS”) agents detained Mr. Pszeniczny and served

    him with a Notice to Appear (“NTA”). See Exhibit A, infra. The NTA

    alleged two charges of removability: (i) alien smuggling under INA §

    237(a)(1)(E)(i); and (ii) having had been convicted of an aggravated felony

    under INA §237(a)(2)(A)(iii). He was released on a $25,000 bond. See INS

    Bond Determination at Exhibit E. Significantly, the NTA did not list a time

    and place of the court hearing, and instead listed both as “To Be Set.”

          On April 22, 1998, Mr. Pszeniczny appeared for an immigration

    removal proceeding before IJ Sarah Burr at the New York City Immigration

    Court. Counsel for the defendant waived a Polish interpreter and pleadings

    were taken on the NTA and the matter was adjourned until May 6, 1998. See

    hearing transcript at Exhibit F. After hearing arguments on the charges of

    removability at the May 6 hearing, the IJ invited briefing on the issue and

    adjourned the case to July 22, 1998. See hearing transcript at Exhibit G. On

    July 22, 1998, the IJ sustained both charges of removability and ordered Mr.

    Pszeniczny deported to Poland. See, hearing transcript at Exhibit H and

    order of removal at Exhibit I. As was the case at the two previous hearings,

    counsel for the defendant waived the presence of a Polish interpreter.


                                          4
Case 1:18-cr-00433-LDH-RLM Document 20 Filed 03/26/19 Page 5 of 16 PageID #: 45




            A timely appeal was filed with the Board of Immigration Appeals

    (“BIA”) who affirmed he IJ’s decision on May 15, 2001. See BIA decision at

    Exhibit J. On November 2, 2004, Mr. Pszeniczny was detained and was

    subsequently deported to Poland. See INS report at Exhibit K. The

    indictment in this case was filed with this Court on August 14, 2018. The

    July 22, 1998 removal order is the only time Mr. Pszeniczny’s has been

    deported.




                                   ARGUMENT
    I.      Mr. Pszeniczny’s removal order was invalid because the IJ had
            no jurisdiction to conduct removal proceedings—and his
            indictment, which is predicated on the IJ’s order, must be
            dismissed.



    A. Legal framework

         A defendant charged with illegal reentry in violation of 8 U.S.C. § 1326

    has a due process right to challenge the removal order upon which the

    charge is predicated. See United States v. Mendoza-Lopez, 481 U.S. 828,

    837-38 (1987); United States v. Lopez, 445 F.3d 90, 94 (2d Cir. 2006). As

    the Supreme Court has said, “where a determination made in an

    administrative proceeding is to play a critical role in the subsequent


                                           5
Case 1:18-cr-00433-LDH-RLM Document 20 Filed 03/26/19 Page 6 of 16 PageID #: 46




    imposition of a criminal sanction, there must be some meaningful review of

    the administrative proceeding.” Mendoza-Lopez, 481 U.S. at 837-838. See

    also, United States v. Zarate-Martinez, 133 F.3d 1194, 1197 (9th Cir. 1998)

    (“In a criminal prosecution under [8 U.S.C.] § 1326, the Due Process Clause

    of the Fifth Amendment requires a meaningful opportunity for judicial

    review of the underlying deportation.” [overruled on other grounds)]).

          Following Mendoza-Lopez, Congress codified the procedure for such

    a challenge, requiring that the defendant: 1) exhaust his administrative

    remedies (or establish that he he was excused from doing so); 2) show that

    the removal proceedings improperly deprived him of judicial review; and

    3) demonstrate that the removal order was fundamentally unfair. See 8

    U.S.C. § 1326(d). Demonstration of the third requirement- that a removal

    order was “fundamentally unfair”- requires a showing of “both a

    fundamental procedural error and prejudice resulting from that error.”

    United States v. Sosa, 387 F.3d 131, 138 (2d Cir. 2006)(citing United States

    v. Perez, 330 F.3d 97, 104 (2d Cir. 2003) and quoting United States v.

    Fernandez–Antonia, 278 F.3d 150, 159 (2d Cir. 2002)). Significantly, Mr.

    Pszeniczny maintains that he need not satisfy the § 1326(d) framework

    because he was never “removed” as a matter of law—thus, the government

    cannot satisfy the plain language of § 1326, which applies only to


                                          6
Case 1:18-cr-00433-LDH-RLM Document 20 Filed 03/26/19 Page 7 of 16 PageID #: 47




    noncitizens who reenter the United States after having been “denied

    admission, excluded, deported, or removed.” 8 U.S.C. § 1326 (emphasis

    added). Notwithstanding this legal reality, he can also satisfy the three-prong

    § 1326(d) test, which is examined and analyzed in this motion.



    B. Mr. Pszeniczny’s removal was fundamentally unfair

       Because the first two prongs of § 1326(d)(1) and (2) relating to

    administrative exhaustion and judicial deprivation turn on the merits of his

    claim, Mr. Pszeniczny begins with the question of whether his removal was

    fundamentally unfair under § 1326(d)(3). The answer is yes.



    i. The removal order, entered without jurisdiction, violated Mr.
       Pszeniczny’s due process rights


          The filing of a suitable NTA is a jurisdictional prerequisite to

    commencing an immigration case; and what constitutes an NTA has a

    specific statutory definition, which includes a document specifying “[t]he

    time and place at which the [removal] proceedings will be held.” 8 U.S.C.

    §1229(1)(a)(G)(i). Recently, In Pereira v. Sessions, 2018 WL 3058276, the

    Supreme Court examined the importance of specifying the time and place on

    a charging document for it to meet the criteria of a “notice to appear”


                                           7
Case 1:18-cr-00433-LDH-RLM Document 20 Filed 03/26/19 Page 8 of 16 PageID #: 48




    mandated by §1229(1)(a)(G)(i). In Pereira, the noncitizen was

    undocumented but applied for a form of relief called “cancellation of

    removal” that would permit him to become a lawful permanent resident. Id.

    at *4. To be eligible for this relief, a noncitizen must show, among other

    things, that he or she has “‘been physically present in the United States for a

    continuous period of not less than 10 years immediately preceding the date

    of [an] application’ for cancellation of removal.” Id. (quoting 8 U.S.C. §

    1229b(b)(1)(A)). But under a provision called the “stop-time rule,” this ten

    years of continuous physical presence is deemed to end when the noncitizen

    is “served a notice to appear under section 1229(a).” Id. at *3 (citing 8

    U.S.C. § 1229b(d)(1)(A)). The question, therefore, became, what constitutes

    a “notice to appear under section 1229(a)”?

          To answer this question, the Supreme Court looked to the statute,
    which states:
          In removal proceedings under section 1229a of this title, written
          notice (in this section referred to as a “notice to appear”) shall be
          given in person to the alien . . . specifying the following . . .

          (i)    the time and place at which the proceedings will be held[.]

    8 U.S.C. § 1229(a)(1)(G)(i). “Based on the plain text of the statute,” the

    Supreme Court found that “[a] putative notice to appear that fails to

    designate the specific time or place of the noncitizen’s removal proceedings


                                           8
Case 1:18-cr-00433-LDH-RLM Document 20 Filed 03/26/19 Page 9 of 16 PageID #: 49




    is not a ‘notice to appear under section 1229(a).’” Id. at *7, *8.

          Although Pereira occurred in the context of the stop-time rule, its

    implications are far-reaching. Section 1229(a)(1)(G)(i) defines a “notice to

    appear”—not just for purposes of the stop-time rule—but for purposes of all

    removal proceedings. See generally 8 U.S.C. § 1229 (“Initiation of removal

    proceedings”); 8 U.S.C. § 1229(a)(1) (“Notice to appear”). Indeed, Pereira

    itself acknowledged that § 1229(a) “speak[s] in definitional terms” and uses

    “quintessential definitional language,” further noting that “[n]owhere else

    within § 1229(a) does the statute purport to delineate the requirements of a

    ‘notice to appear.’” Id. at *8, *10. The Pereira Court further observed,

    “when the term ‘notice to appear’ is used elsewhere in the statutory section,

    including as the trigger for the stop-time rule, it carries with it the

    substantive time-and-place criteria required by § 1229(a).” Id. at *10

    (emphasis added). This clause is key, for it establishes that the stop-time rule

    is only one of the contexts in which a putative charging document that lacks

    the specified time-and-place information will not qualify as a “notice to

    appear.”

          Federal law and regulations clearly establish that “[j]urisdiction vests,

    and proceedings before an Immigration Judge commence,” upon the filing of

    a notice to appear with the immigration court. 8 C.F.R. § 1003.14(a). See


                                           9
Case 1:18-cr-00433-LDH-RLM Document 20 Filed 03/26/19 Page 10 of 16 PageID #: 50




    also Arenas-Yepes v. Gonzales, 42 F.3d 111 (2nd Cir 2005) (“removal

    proceedings did not ‘commence’ against petitioner under the applicable

    regulations until September 4, 1998. . . .when the NTA served upon

    petitioner was simultaneously filed with the immigration court); Gonzalez-

    Caraveo v. Sessions, 882 F.3d 885, 890 (9th Cir. 2018)(“Once a notice to

    appear is filed with the Immigration Court . .. jurisdiction over the

    individual’s immigration case vests with the IJ.”); Martinez-Garcia v.

    Ashcroft, 366 F.3d 732, 734 (9th Cir. 2004) (stating that “removals are

    commenced by the filing of a Notice to Appear, pursuant to INA

    § 239(a)(1), 8 U.S.C. § 1229(a)”). Therefore, where immigration officials

    file a “putative notice to appear that fails to designate the specific time or

    place of the noncitizen's removal proceedings,” Pereira, 2018 WL 3058276,

    at *7, jurisdiction does not vest, and removal proceedings do not commence

    under 8 C.F.R. § 1003.14(a). And, where jurisdiction has not vested, and

    removal proceedings have not commenced, the IJ has no authority to issue

    an order of removal, and any subsequent removal is illegal. That is

    precisely what happened in this case.

          The “notice to appear” filed in Mr. Pszeniczny’s removal

    proceedings contained no information regarding the date or time of his

    immigration hearing. Because the document lacked this critical information,


                                           10
Case 1:18-cr-00433-LDH-RLM Document 20 Filed 03/26/19 Page 11 of 16 PageID #: 51




    it did not meet the definition of a “notice to appear” under § 1229(a)(1)(G).

    In effect, there was no notice to appear filed in Mr. Pszeniczny’s case. This

    means the IJ never acquired jurisdiction to commence removal proceedings

    under 8 C.F.R. § 1003.14(a). Thus, the IJ lacked jurisdiction to issue a

    removal order, and immigration authorities unlawfully took Mr. Pszeniczny

    to Poland in violation of his due process rights.

          In Pereira, the Supreme Court rejected many of the points the

    Government is likely to raise in response to this argument. First, the Court

    found that this omission of time-and-place information was not “some

    trivial, ministerial defect, akin to an unsigned notice of appeal” because

    failing to include it “unquestionably would deprive the notice to appear of its

    essential character.” Id. at *10 (internal quotations and alterations omitted).

    The Pereira court also rejected the Government’s complaint that the

    “administrative realities” of removal proceedings would make it difficult to

    include this information, finding that “[t]hese practical considerations are

    meritless and do not justify departing from the statute’s clear text.” Id. at

    *12. In other words, Pereira meant what it said—when a charging document

    does not contain the date and time of the removal hearing, it is not a “notice

    to appear” that triggers the commencement of removal proceedings. Thus,



                                           11
Case 1:18-cr-00433-LDH-RLM Document 20 Filed 03/26/19 Page 12 of 16 PageID #: 52




    the IJ had no jurisdiction to issue a removal order, and Mr. Pszeniczny’s

    “removal order” violated due process.




    ii. Mr. Pszeniczny was prejudiced by his unlawful removal.

          Here, prejudice is a simple matter – Mr. Pszeniczny “was removed

    when he should not have been and clearly suffered prejudice.” United States

    v. Camacho-Lopez, 450 F.3d 928, 930 (9th Cir. 2006); United States v.

    Copeland, 376 F.3d 61, 73 (2d. Cir. 2004)(holding that “[p]rejudice is

    shown where ‘defects in the deportation proceedings may well have resulted

    in a deportation that would not otherwise have occurred”)(quoting United

    States v. Fernandez–Antonia, 278 F.3d 150, 159 (2d Cir.2002)); see also

    United States v. Aguilera-Rios, 769 F.3d 626, 630 (9th Cir. 2014)(“If

    Aguilera ‘was removed when he should not have been,’ his 2005 removal

    was fundamentally unfair, and he may not be convicted of reentry after

    deportation.”)(quoting Camacho-Lopez); United States v. Ochoa, 861 F.3d

    1010, 1015 (9th Cir. 2017)(same); United States v. Valdivia-Flores, 876

    F.3d 1201, 1210 (9th Cir. 2017)(holding that when the charging document in

    administrative removal proceedings “cannot support the asserted basis” the

    noncitizen’s removal, he has suffered a prejudicial due process violation).

    Because Mr. Pszeniczny was removed when he should not have been, he
                                          12
Case 1:18-cr-00433-LDH-RLM Document 20 Filed 03/26/19 Page 13 of 16 PageID #: 53




    suffered a due process violation that caused him prejudice, and his removal

    was “fundamentally unfair” under § 1326(d).



    C.    Mr. Pszeniczny is not required to exhaust his administrative
          remedies or seek judicial review.


          Under § 1326(d)(1) and (2), a defendant challenging an underlying

    removal order must also exhaust administrative remedies and show that the

    removal proceedings improperly deprived him of judicial review. But, prior

    to Pereira, both BIA and Second Circuit precedent squarely foreclosed the

    argument raised in this motion. Thus, any attempt to satisfy these

    requirements would have been futile.

          In Matter of Camarillo, 25 I. & N. Dec. 644, 647 (BIA 2011), the BIA

    held that the reference to a “notice to appear” in the stop-time statute

    “merely specifies the document the DHS must serve on the alien” and “does

    not impose substantive requirements for a notice to appear to be effective in

    order for that trigger to occur." Id. at 647. Relying on “the language and

    design of the statute, the applicable regulations, and the congressional intent

    behind the provisions of [the statute],” the BIA concluded that “service of a

    notice to appear triggers the ‘stop-time’ rule, regardless of whether the date

    and time of the hearing have been included in the document.” Id. at 651.


                                           13
Case 1:18-cr-00433-LDH-RLM Document 20 Filed 03/26/19 Page 14 of 16 PageID #: 54




    Most important, the BIA found the relevant statutory language “ambiguous,”

    which permitted the agency to “adopt this approach as a matter within our

    adjudicative authority and administrative judgment” under Chevron, U.S.A.,

    Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 866 (1984). Id.

          The Second Circuit concurred. As a preliminary matter, the Second

    Circuit held that at Chevron step one the statute is ambiguous. Guaman-

    Yuqui, 786 F.3d 235, 238-239 (2d Cir. 2015)(decision abrogated by

    Pereira). Under step two of Chevron, the Second Circuit then held that the

    BIA’s reasons for its holding in Camarillo were reasonable and entitled to

    Chevron deference. Id. at 240-241 The Pereiera Court, however, disagreed,

    finding that because “Congress has supplied a clear and unambiguous

    answer to the interpretive question at hand,” the Court “need not resort to

    Chevron deference.” 2018 WL 3058276, at *7. But before Pereira any

    challenge to the statute was futile, as it would have been rejected by the

    agency and then rejected by the Second Circuit out of deference to the

    agency.

          “Exhaustion of administrative remedies is not required where the

    remedies are inadequate, inefficacious, or futile, . . . or where the

    administrative proceedings themselves are void.” United Farm Workers of

    Am., AFL-CIO v. Arizona Agr. Employment Relations Bd., 669 F.2d 1249,


                                           14
Case 1:18-cr-00433-LDH-RLM Document 20 Filed 03/26/19 Page 15 of 16 PageID #: 55




    1253 (9th Cir. 1982). Here, any attempts to exhaust administrative remedies

    and seek judicial review were futile because the agency squarely rejected the

    argument in Camarillo, and the Second Circuit deferred to the agency’s

    decision. What’s more, the absence of jurisdiction to conduct removal

    proceedings also rendered the proceedings void such that no exhaustion was

    necessary. See id.; see also Winterberger v. Gen. Teamsters Auto Truck

    Drivers & Helpers Local Union 162, 558 F.2d 923, 925 (9th Cir. 1977)

    (declining to require exhaustion because “[a]n administrative proceeding

    infected with fundamental procedural error, like a void judicial judgment, is

    a legal nullity”). Thus, Ms. Lopez need not satisfy § 1326(d)(1) and (2), and

    the Court should grant her motion to dismiss the indictment.




                                          15
Case 1:18-cr-00433-LDH-RLM Document 20 Filed 03/26/19 Page 16 of 16 PageID #: 56




                                     Conclusion

          Accordingly, for all the reasons set forth above, it is respectfully

    requested that the Court dismiss the indictment.

    Dated: March 26, 2019

                                                  Respectfully submitted,

                                                  /S/ David J Cohen

                                                  David Cohen
                                                  Cohen Forman Barone
                                                  950 Third Ave., 11th Flr
                                                  New York, New York 10022
                                                  (212) 766-9111




                                          16
